DETAILED ACTION

Supplemental Notice of Allowability
This action is a supplemental action created to correct/update a typographical error in the Examiner’s Amendment of 06 April 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

-	In Claim 4 Lines 7 - 9 change “and perform reverse mapping to obtain at least two reversely mapped images, angles of view of the at least two reversely mapped images corresponding to the same original image being towards different directions,”  to  --and perform reverse mapping to obtain at least two reversely mapped images corresponding to a same original image, angles of view of the at least two reversely mapped images

-	In Claim 10 Lines 5 - 7 change “and performing reverse mapping to obtain at least two reversely mapped images, angles of view of the at least two reversely mapped images corresponding to the same original image being towards different directions;”  to  --and performing reverse mapping to obtain at least two reversely mapped images corresponding to a same original image, angles of view of the at least two reversely mapped images

Allowable Subject Matter
Claims 3 - 7 and 10 (now renumbered 1 - 6) are allowed.
The Examiner directs the Applicant’s attention to section 8 of the Office Action mailed 06 April 2022 for an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667